Citation Nr: 1443739	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  13-27 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for congestive heart failure.

2.  Entitlement to service connection for kidney failure.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to service connection for right eye and left eye disabilities.

7.  Entitlement to service connection for a psychiatric disorder.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Leann Baker, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984, from December 1990 to May 1991, and from August 1992 to December 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing is in the Veteran's file. 



FINDING OF FACT

Prior to the promulgation of a decision in the current appeal, the Veteran, through his agent, withdrew his appeal in signed correspondence received by the Board in September 2014.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal with respect to service connection for congestive heart failure have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

2.  The criteria for the withdrawal of the substantive appeal with respect to service connection for kidney failure have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

3.  The criteria for the withdrawal of the substantive appeal with respect to service connection for COPD have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

4.  The criteria for the withdrawal of the substantive appeal with respect to service connection for hypertension have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

5.  The criteria for the withdrawal of the substantive appeal with respect to service connection for erectile dysfunction have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

6.  The criteria for the withdrawal of the substantive appeal with respect to service connection for right eye and left eye disabilities have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013). 

7.  The criteria for the withdrawal of the substantive appeal with respect to service connection for a psychiatric disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013). 

8.  The criteria for the withdrawal of the substantive appeal with respect to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

9.  The criteria for the withdrawal of the substantive appeal with respect to entitlement to a TDIU have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 


In signed correspondence received in September 2014, the Veteran, through his agent, expressed his intent to withdraw his claims of entitlement to service connection for congestive heart failure, kidney failure, COPD, hypertension, erectile dysfunction, right eye and left eye disabilities, a psychiatric disorder, bilateral hearing loss; and entitlement to a TDIU.  Thus, there are no allegations of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters.


ORDER

The appeal for service connection for congestive heart failure is dismissed.

The appeal for service connection for kidney failure is dismissed.

The appeal for service connection for COPD is dismissed.

The appeal for service connection for hypertension is dismissed.

The appeal for service connection for erectile dysfunction is dismissed.

The appeal for service connection for right eye and left eye disabilities is dismissed.

The appeal for service connection for a psychiatric disorder is dismissed.

The appeal for service connection for bilateral hearing loss is dismissed.

The appeal for entitlement to a TDIU is dismissed.


____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


